


Exhibit 10.15




RESTRICTED STOCK REPLACEMENT AWARD AGREEMENT FOR
2003 Plan/2012 Agreement
SEVENTY SEVEN ENERGY INC. 2014 INCENTIVE PLAN
THIS RESTRICTED STOCK REPLACEMENT AWARD AGREEMENT (this “Agreement”) entered
into as of the grant date set forth on the attached Notice of Grant of Award and
Award Agreement (the “Notice”), by and between Seventy Seven Energy Inc., an
Oklahoma corporation (the “Company”), and the participant named on the Notice
(the “Participant”);
W I T N E S S E T H:
WHEREAS, Chesapeake Energy Corporation (“Chesapeake”) established the Chesapeake
2003 Stock Incentive Plan (the “Chesapeake Plan”); and
WHEREAS, in connection with the separation (the “Separation”) on June 30, 2014
(the “Separation Date”) of the oilfield services business pursuant to that
certain Separation and Distribution Agreement by and between Chesapeake and the
Company (the “Separation Agreement”), then outstanding grants under the
Chesapeake Plan are required by the terms of the Separation Agreement to be
canceled and new replacement awards granted in respect of the canceled awards,
with such replacement awards to be granted under the Seventy Seven Energy Inc.
2014 Incentive Plan (the “Plan”); and
WHEREAS, the Participant was granted restricted stock under the Chesapeake Plan
(the “Original Grant”) and, in accordance with the Separation Agreement, the
unvested restricted stock under the Original Grant is canceled as of the
Separation Date; and
WHEREAS, pursuant to the Plan, as of the Separation Date the Compensation
Committee (the “Committee”) of the Board of Directors of the Company (the
“Board”) granted the Participant restricted shares of Company common stock, par
value $0.01 per share (the “Common Stock”) as set forth in the Notice in
replacement of the Original Grant.
NOW THEREFORE, the Company awards the restricted shares of Common Stock
(“Restricted Stock”) to the Participant, as set forth in the Notice, with such
shares subject to the terms and conditions of this Agreement and the Notice:
1.The Plan. The Plan, a copy of which has been made available to the
Participant, is hereby incorporated by reference herein and made a part hereof
for all purposes, and when taken with this Agreement shall govern the rights of
the Participant and the Company with respect to the Award (as defined below).
Capitalized terms used but not defined in this Agreement have the same meanings
given to them in the Plan.
2.Grant of Award. The Company hereby grants to the Participant an award (the
“Award”) of shares of Common Stock, as set forth on the Notice, on the terms and
conditions set forth herein, in the Notice and in the Plan.




--------------------------------------------------------------------------------




3.Terms of Award.
a.
Escrow of Shares. A certificate or book-entry equivalent representing the
Restricted Stock shall be issued in the name of the Participant and shall be
escrowed with the Secretary of the Company (the “Escrow Agent”) subject to
removal of the restrictions placed thereon or forfeiture pursuant to the terms
of this Agreement.

b.
Vesting. The shares of Restricted Stock will vest based on the Participant’s
continuous employment with the Company or a Subsidiary in accordance with the
vesting schedule set forth on the Notice. Once vested pursuant to the terms of
this Agreement and the vesting schedule in the Notice, the Restricted Stock
shall be deemed “Vested Stock.”

c.
Voting Rights and Dividends. The Participant shall not have the voting rights
attributable to the shares of Restricted Stock issued under this Award. Subject
to the restrictions on transfer, forfeiture and voting rights set forth in this
Agreement, the Participant will have customary rights of a shareholder
attributable to the shares of Restricted Stock issued in an Award pursuant to
this Agreement, including the rights to vote and to receive dividends on the
shares. The Participant appoints the Company to be the Participant’s agent to
receive for the Participant dividends on shares based on record dates that occur
while the shares are subject to restriction under this Agreement. The Company
will transmit such dividends, net of required taxes pursuant to Section 8, to or
for the account of the Participant in such manner as the Company determines but
in no event later than March 15th of the year following the year in which the
dividend payment date occurs; provided, however, that the Participant is an
Employee as of the dividend payment date.

d.
Vested Stock - Removal of Restrictions. Upon Restricted Stock becoming Vested
Stock, all restrictions shall be removed from the Restricted Stock and the
Secretary of the Company shall deliver to the Participant shares either in
certificate form or via D.W.A.C. (delivery/withdrawal at custodian) representing
such Vested Stock free and clear of all restrictions, except for any applicable
securities laws restrictions or restrictions pursuant to the Company’s Insider
Trading Policy.

e.
Forfeiture. Restricted Stock that does not become Vested Stock pursuant to the
terms of this Agreement shall be absolutely forfeited and the Participant shall
have no future interest therein of any kind whatsoever. In the event the
Participant’s employment with the Company or a Subsidiary terminates prior to
all shares of Restricted Stock becoming Vested Stock, then any remaining shares
of Restricted Stock which have not yet vested shall be absolutely forfeited and
the Participant shall have no further interest therein of any kind whatsoever.
The Committee may, in its discretion, accelerate the vesting of the balance of
this Award in the event of death, Disability or termination due to special
circumstances (as determined by the Committee in its sole discretion).


2



--------------------------------------------------------------------------------




4.
Change in Control. All Restricted Stock shall become Vested Stock upon a Change
in Control after the Separation Date and such Vested Stock shall be delivered to
the Participant in certificate form or via D.W.A.C. free and clear of all
restrictions, except for any applicable securities law restrictions.

5.
Subsidiary Change in Control. If (a) the Participant is an employee of a
Subsidiary upon the occurrence of a Change in Control of such Subsidiary (as if
the term Change in Control defined under the Plan applied to such Subsidiary)
after the Separation Date, and (b) immediately following and in connection with
such Change in Control the Participant will not be an employee of the Company or
a Subsidiary (other than by reason of the Participant’s resignation, death or
Disability), then all restrictions on outstanding Restricted Stock shall lapse
and the provisions of Section 4 of this Agreement shall apply.

6.
Nontransferability of Award. The Participant shall not have the right to sell,
assign, transfer, convey, dispose, pledge, hypothecate, burden, encumber or
charge any shares of Restricted Stock or any interest therein in any manner
whatsoever. Any attempted assignment, transfer, pledge, hypothecation or other
disposition of the Restricted Stock contrary to the provisions hereof shall be
null and void and without effect.

7.
Withholding. The Company may make such provision as it may deem appropriate for
the withholding of any applicable federal, state or local taxes that it
determines it may be obligated to withhold or pay in connection with the vesting
of the Restricted Stock or any election made by the Participant. Required
withholding taxes as determined by the Company associated with this Award must
be paid in cash unless the Committee permits the Participant to pay such
required withholding taxes by directing the Company to withhold from the Award
the number of shares of Common Stock having a Fair Market Value on the date of
vesting equal to the amount of required withholding taxes. The Company in its
sole discretion may also withhold any required taxes from dividends paid on the
Restricted Stock.

8.
Notification of 83(b) Election. In the event the Participant elects to make an
83(b) election with respect to this Award, the Participant must provide the
Company notice of such election at the same time the election is filed with the
Internal Revenue Service. The Participant must also tender to the Company
payment of the required withholding taxes associated with such election. In the
event the Participant makes an 83(b) election without consulting with the
Company as to the payment of required withholding taxes, the Company may
withhold from other payments to the Participant amounts necessary to effect the
required withholding.

9.
Amendments. This Agreement may be amended by a written agreement signed by the
Company and the Participant; provided, however, that the Committee may modify
the terms of this Agreement without the consent of the Participant in any manner
that is not adverse to the Participant.

10.
Securities Law Restrictions. This Award shall be vested and common stock issued
only in compliance with the Securities Act of 1933, as amended (the “Act”), and
any other applicable securities law, or pursuant to an exemption therefrom. If
deemed necessary by the Company to comply with the Act or any applicable laws or
regulations relating to the sale of securities,


3



--------------------------------------------------------------------------------




the Participant at the time of vesting and as a condition imposed by the
Company, shall represent, warrant and agree that the shares of Common Stock
subject to the Award are being acquired for investment and not with any present
intention to resell the same and without a view to distribution, and the
Participant shall, upon the request of the Company, execute and deliver to the
Company an agreement to such a fact. The Participant acknowledges that any stock
certificate representing Common Stock acquired under such circumstances will be
issued with a restricted securities legend.
11.
Notices. All notices or other communications relating to the Plan and this
Agreement as it relates to the Participant shall be in writing, shall be deemed
to have been made (a) if personally delivered in return for a receipt, (b) if
mailed, by regular U.S. mail, postage prepaid, by the Company to the Participant
at his last known address evidenced on the payroll records of the Company or (c)
if provided electronically, provided to the Participant at his e-mail address
specified in the Company’s records or as other specified pursuant to and in
accordance with the Committee’s applicable administrative procedures.

12.
Binding Effect and Governing Law. This Agreement shall be (i) binding upon and
inure to the benefit of the parties hereto and their respective heirs,
successors and assigns except as may be limited by the Plan and (ii) governed
and construed under the laws of the State of Oklahoma.

13.
Captions. The captions of specific provisions of this Agreement are for
convenience and reference only, and in no way define, describe, extend or limit
the scope of this Agreement or the intent of any provision hereof.


4

